DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 3 and 4 identify the pump (128) incorrectly as (172).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claims 5, 9 and 16 use the term “a hydraulic coupler”.  This term has been interpreted to be the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  [0028] of the applicant’s published application, hereinafter PA, describes the coupler as a “quick disconnect”.  Therefore, the “hydraulic coupler” has been interpreted as a “quick disconnect” and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 Ln 4-7 cites the limitation "an additional check valve configured to enable the fluid to flow through the additional check valve fluid line in the first direction and to enable the fluid to flow through the additional check valve fluid line in the second direction”.  It is unclear how the flow may be enabled in both directions through a check valve.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --an additional check valve configured to enable the fluid to flow through the additional check valve fluid line in the first direction and to [[enable]] block the fluid to flow through the additional check valve fluid line in the second direction--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poetter; Rainer US 4469594 A, hereinafter Poetter.
Regarding claim 1, Poetter discloses (Fig. 3) a hydraulic system for an agricultural system (interpreted as intended use), comprising: 
a hydraulic circuit (the circuit depicted in Fig. 3); and 
a bi-directional filter (160) disposed on a bi-directional fluid line (71) of the hydraulic circuit, and the bi-directional filter comprises: 
a check valve fluid line (depicted line comprising (90)) comprising a check valve (90) configured to block a fluid from flowing through the check valve fluid line in a first direction (upwards as depicted) and to enable the fluid to flow through the check valve fluid line in a second direction (downwards as depicted), opposite the first direction; and 
a filter fluid line (depicted line comprising (86)) comprising a filter (86)) configured to enable the fluid to flow through the filter fluid line in the first direction and the second direction (Col 1 Ln 40-47), wherein the filter is configured to block particles that are greater than a threshold size from passing through the filter fluid line (Col 1 Ln 40-47), and the filter fluid line is in a parallel flow configuration with respect to the check valve fluid line (depicted in a parallel flow configuration).
Regarding claim 2, Poetter discloses (Fig. 3) the check valve is configured to enable the particles to pass through the check valve fluid line in the second direction (the flow comprising potential particles is unrestricted in the second direction).
Regarding claim 3, Poetter discloses (Fig. 3) a hydraulic cylinder (37) configured to couple to a component (30) of the agricultural system, the first direction is toward the hydraulic cylinder (upwards as depicted in Fig. 3), and the second direction is away from the hydraulic cylinder (downwards as depicted in Fig. 3).
Regarding claim 4, Poetter discloses (Fig. 3) a flow valve fluidly (56)coupled to the bi-directional fluid line (71) and configured to move between a first position (depicted left position) and a second position (depicted right position), wherein the first position of the flow valve enables the fluid to flow through the bi-directional fluid line in the first direction, and the second position of the flow valve enables the fluid to flow through the bi-directional fluid line in the second direction (Col 4 Ln 38 - Col 5 Ln 10).
Regarding claim 7, Poetter discloses (Fig. 3) the flow valve is configured to move to a third position that blocks fluid flow through the flow valve.

Regarding claim 8, Poetter discloses (Fig. 3) a hydraulic system for an agricultural system (interpreted as intended use), the hydraulic system comprising: 
a bi-directional fluid line (71) configured to fluidly couple to a hydraulic cylinder (37) of the agricultural system; 
a flow valve (56) disposed on the bi-directional fluid line, wherein the flow valve is configured to move between a first position (depicted left position) and a second position (depicted right position), wherein the first position of the flow valve enables the fluid to flow through the bi-directional fluid line in the first direction, and the second position of the flow valve enables the fluid to flow through the bi-directional fluid line in the second direction (Col 4 Ln 38 - Col 5 Ln 10); and 
a bi-directional filter (160) disposed on a bi-directional fluid line (71) of the hydraulic circuit, and the bi-directional filter comprises: 
a check valve fluid line (depicted line comprising (90)) comprising a check valve (90) configured to block a fluid from flowing through the check valve fluid line in a first direction (upwards as depicted) and to enable the fluid to flow through the check valve fluid line in a second direction (downwards as depicted), opposite the first direction; and 
a filter fluid line (depicted line comprising (86)) comprising a filter (86)) configured to enable the fluid to flow through the filter fluid line in the first direction and the second direction (Col 1 Ln 40-47), wherein the filter is configured to block particles that are greater than a threshold size from passing through the filter fluid line (Col 1 Ln 40-47), and the filter fluid line is in a parallel flow configuration with respect to the check valve fluid line (depicted in a parallel flow configuration).
Regarding claim 10, Poetter discloses (Fig. 3) a pump (52) and a reservoir (54), wherein the pump is configured to direct the fluid from the reservoir to the hydraulic cylinder via the bi-directional fluid line while the flow valve is in the first position, and the reservoir is configured to receive the fluid from the hydraulic cylinder via the bi-directional fluid line while the flow valve is in the second position (Col 4 Ln 38 - Col 5 Ln 10).
Regarding claim 11, Poetter discloses (Fig. 3) a control system (S1, S2) configured to output a control signal indicative of instructions to move the flow valve to the first position or to the second position (Col 4 Ln 38 - Col 5 Ln 10, control indicated by non-depicted pilot lines/ control system)).
Regarding claim 12, Poetter discloses (Fig. 3) the hydraulic cylinder comprises a cap section (72) and a rod section (74), and the bi-directional fluid line (71) is fluidly coupled to the cap section of the hydraulic cylinder (Col 5 Ln 2-5).
Regarding claim 13, Poetter discloses (Fig. 3) an additional bi- directional fluid line (73) fluidly coupled to the rod section (74) of the hydraulic cylinder, wherein the first position of the flow valve enables the fluid to flow through the additional bi-directional fluid line in the second direction away from the rod section, and the second position of the flow valve enables the fluid to flow through the additional bi-directional fluid line in the first direction toward the rod section (Col 4 Ln 38 - Col 5 Ln 10).
Regarding claim 15, Poetter discloses (Fig. 3) an additional flow valve (58) disposed on the bi-directional fluid line (71) between the bi-directional filter (160) and the hydraulic cylinder (37, as depicted (58) is located fluidly between (160 & 37)), wherein the position of the additional flow valve is configured to enable or block fluid flow from the flow valve to the hydraulic cylinder (Col 6 Ln 66 - Col 7 Ln 25 discloses valve (58) as a load holding valve selectively enabling or blocking fluid therethrough based upon its ‘opening’ position).

Allowable Subject Matter
Claims 5, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, Poetter discloses the claimed invention substantially as claimed, as set forth above for Claim 4 except fails to explicitly state that the system further comprises a hydraulic coupler (as interpreted above) configured to fluidly couple the flow valve to the bi-directional filter.  Further modifications to the system of Poetter cannot be performed without improper hindsight bias.

Regarding claim 9, Poetter discloses the claimed invention substantially as claimed, as set forth above for Claim 8 except fails to explicitly state that the system further comprises a hydraulic coupler (as interpreted above) disposed on the bi-directional fluid line and configured to fluidly couple the flow valve to the hydraulic cylinder, wherein the bi-directional filter is positioned along a fluid path between the hydraulic coupler and the hydraulic cylinder. Further modifications to the system of Poetter cannot be performed without improper hindsight bias.

Regarding claim 14, Poetter discloses the claimed invention substantially as claimed, as set forth above for Claim 8 except fails to explicitly state that the system further comprises an additional bi- directional filter disposed on the bi-directional fluid line, wherein the additional bi- directional filter comprises: an additional check valve fluid line comprising an additional check valve configured to enable the fluid to flow through the additional check valve fluid line in the first direction and to block the fluid from flowing through the additional check valve fluid line in the second direction; and an additional filter fluid line comprising an additional filter configured to enable the fluid to flow through the filter fluid line in the first direction and the second direction, wherein the additional filter is configured to block the particles greater than the threshold size from passing through the additional filter fluid line, and the additional filter fluid line is in a parallel flow configuration with respect to the additional check valve fluid line.  
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the claimed additional bi-directional filter.  There is no teaching in the prior art of record that would motivate one having ordinary skill in the art to modify the teachings of Poetter to incorporate the details of the additional bi-directional filter, along with the other claimed components of the system. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.

Regarding claim 16, Poetter further discloses (Fig. 3) an agricultural system (interpreted as intended use, comprising: 
a first hydraulic circuit (67/56); 
a second hydraulic circuit (71/73/171/173) fluidly coupled to the first hydraulic circuit (depicted as fluidly coupled), wherein the second hydraulic circuit comprises a hydraulic cylinder (37) and a bi-directional filter (160) positioned between the hydraulic coupler and the hydraulic cylinder, and the bi-directional filter comprises: 
a check valve fluid line (depicted line comprising (90)) comprising a check valve (90) configured to block a fluid from flowing through the check valve fluid line in a first direction (upwards as depicted) and to enable the fluid to flow through the check valve fluid line in a second direction (downwards as depicted), opposite the first direction; and 
a filter fluid line (depicted line comprising (86)) comprising a filter (86)) configured to enable the fluid to flow through the filter fluid line in the first direction and the second direction (Col 1 Ln 40-47), wherein the filter is configured to block particles that are greater than a threshold size from passing through the filter fluid line (Col 1 Ln 40-47), and the filter fluid line is in a parallel flow configuration with respect to the check valve fluid line (depicted in a parallel flow configuration).
Poetter fails to explicitly state that the second hydraulic circuit (71/73/171/173) fluidly coupled to the first hydraulic circuit via a hydraulic coupler (as interpreted above). Further modifications to the system of Poetter cannot be performed without improper hindsight bias.
Claims 17-20 are dependent upon claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            

	/MICHAEL LESLIE/
           Primary Examiner, Art Unit 3745